DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
	The limitations “and a main body with an element for blood pressure measurement built in” and “wherein a display device is disposed on an outside of the main body that has the element for blood pressure measurement built in” were newly added in the amendment filed on July 29th, 2020. However, these limitations were omitted in the amendment filed on August 20th, 2021 without the proper strike through notations and unintentionally kept in the Office Action response filed on February 11th, 2022. The limitations were not included in the latest amendment, filed on April 11th, 2022. In order to clarify the non-compliant amendment, an interview was held on May 5th, 2022, with the attorney of record, Thomas K. Scherer, who confirmed that these limitations were intended to be deleted (stricken through in the amendment).  The claims submitted on 4/11/22 are allowable and should be entered as is.
The limitations in question do not affect the patentability of the invention; therefore, claims 1-11 are allowed. The Examiner’s Statement of Reasons for Allowance has been modified, as the Finburgh (U.S. Publication No. 2006/0079792) reference, which was cited in the previous Notice of Allowance filed on April 27th, 2022, is no longer pertinent in the current circumstances.
EXAMINER REASONS FOR ALLOWANCE
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the inclusion of “wherein the first curvature and the second curvature are curved in a circumferential direction, while the third curvature has an opposite direction of curvature to the circumferential direction”. 
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  
The claims in the application are deemed to be directed to a non-obvious improvement over the prior art Honda et al (JP 2015036041A) and Peluso et al (U.S. Publication No. 2019/0274593). Applicant’s arguments concerning Honda and Peluso are persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571)272-2695.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791